SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

978
CAF 14-00648
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF AMIRA S.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                                  ORDER
MEGAN R., RESPONDENT-APPELLANT,
AND RAED S., RESPONDENT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR RESPONDENT-APPELLANT.

LORI H. TAROLLI, ACTING COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF
COUNSEL), FOR PETITIONER-RESPONDENT.

KARIN H. MARRIS, ATTORNEY FOR THE CHILD, SYRACUSE.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered March 10, 2014 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent Megan R.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    October 2, 2015                      Frances E. Cafarell
                                                 Clerk of the Court